Final Rejection
The merits of this case have been carefully reconsidered in light of applicant's response received 04/13/2022. The rejection of record under 35 USC §102, has been overcome by applicant's arguments and comments and is hereby withdrawn.  The rejection of record under nonstatutory double patenting, has been overcome by the acceptance of the terminal disclaimer and is hereby withdrawn.  However, applicant's comments and remarks form the basis for a new rejection under 35 USC § 171(b) / 35 USC § 115 for failing to set forth the correct inventorship, which is set forth below. Because applicant's amendment necessitated these new grounds for rejection, they are made FINAL.

Claim Rejection - 35 USC § 171 / 35 USC § 115
The claim is rejected under 35 U.S.C. 171(b) failing to set forth the correct inventorship. 

35 U.S.C. 171(b) reads as follows:

(b) APPLICABILITY OF THIS TITLE. - The provisions of this title relating to patents for inventions shall apply to patents for designs, except as otherwise provided.

35 U.S.C. 115(a) reads as follows (in part):

An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor(s) for any invention claimed in the application.

Under U.S. national law, the creator must be the inventor(s).  An inventor can only be a natural person; an inventor cannot be a juristic entity.  See 35 U.S.C. 115 and 37 CFR 1.1021(d)(2).

Applicant explains in their response that the date 1975 was when the “original” Pacha lounge chair was designed and is still available for purchase, and that the original chair did not have arm rests. (page 3 paragraph 3)  

Applicant further explains that the Pacha lounge chair with armrests is an updated design that was launched in the fall of 2020 and not in 1975 and that the claimed design (Pacha lounge chair with armrests) is a new design (page 3 paragraph 4, page 4 paragraph 1)

However, it is not clear as to whether there was a co-inventor who modified the original 1975  Pacha lounge chair to include the shape and configuration of the armrests for this new updated design because the sole named inventor has been deceased since 2009 .

This rejection may be overcome by providing the status of the inventorship of the claimed design.  Applicant is reminded that Under U.S. national law, the creator must be the inventor(s).  An inventor can only be a natural person; an inventor cannot be a juristic entity.  See 35 U.S.C. 115 and 37 CFR 1.1021(d)(2).

Applicant must file a request to correct inventorship under 37 CFR 1.48(a) if there is indeed a co-inventor of the claimed design. Such request requires:
(1) An application data sheet (ADS) in accordance with § 1.76 that identifies each inventor by his or her legal name; and
(2) The processing fee set forth in § 1.170)

The ADS form (Form PTO/AIA /14) is available on the USPTO website at: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-on-or-after-september-16-2012. 

Applicant should note that information corrected by an ADS must be marked-up as required under 37 CFR 1.76(c)(2), that is, with "underlining for insertions, and strike-through or brackets for text removed."
An inventor's oath or declaration is also required for each added inventor. The inventor's oath or declaration must be submitted on or before payment of the issue fee (the second part of the U.S. designation fee). Inventor declaration forms are available at the USPTO website referenced above.

The request to correct inventorship may be filed electronically via EFS-Web (by a registered eFiler), by mail addressed to Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450, or by facsimile to the USPTO Central Fax number at 571-273-8300.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Caron Veynar, may be reached at (571) 272-2646.  The fax number for this group is (571) 273-8300.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        04/28/2022